Title: To Benjamin Franklin from Sartine, 5 May 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 5 May 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 13. du mois dernier.
D’après la Demande qui m’en a été faite par M. Le Ray de Chaumont, J’ai donné des ordres à Dunkerque pour faire remettre à la Disposition de son fondé de Procuration la Corvette La Cesse. De Scarboroug. Cette affaire est terminée depuis le 14 Janvier dernier ainsi vous pouvez convenir avec M. de Chaumont de tout ce qui concerne la vente du Bâtiment dont il s’agit.
J’ai l’honneur, d’être avec la plus parfaite consideration, Monsieur votre tres humble et tres obeissant Serviteur
(signé) De Sartine.
M. Franklin
